Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a system for providing supplemental media to a visitor at a non-profit venue via analyzing and matching photographs taken by a visitor at a non-profit venue with digital imagery from the non-profit venue database to identify a location in the non-profit venue of a set of exhibit(s) in the photographs, creating archivable regions in stored imagery, and allowing the visitor to activate and retrieve additional information about the exhibits depicted in the photographs, classified in G06Q 30/0279 and G06F16/50.
II. Claims 7-11, drawn to an information technology platform for personalizing an experience of a visitor at a non-profit venue whereby personalized information about the visitor is determined; a donation impact viewing system presenting media or information to the visitor based on a photograph taken by the visitor, whereby the media or information relates to a donation impact of a donation related to a point of interest, classified in G06Q 30/0279 and G06Q 30/0201.
III. Claims 12-20, drawn to a method for personalizing an experience of a visitor at a non-profit venue whereby an application executed on a mobile device carried by the visitor, analyzes a path of a visitor via a set of tracking systems; interactions of the visitor are recorded; upon detecting an interaction exceeds a threshold, personalized information is provided to a recommendation engine and a relevant call to action to the visitor to participate in the ongoing campaign is presented, classified in G06Q 30/0279.
3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as analyzing and matching photographs taken by a visitor at a non-profit venue with digital imagery from the non-profit venue database to identify a location in the non-profit venue of a set of exhibit(s) in the photographs, creating archivable regions in stored imagery, and allowing the visitor to activate and retrieve additional information about the exhibits depicted in the photographs. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as analyzing and matching photographs taken by a visitor at a non-profit venue with digital imagery from the non-profit venue database to identify a location in the non-profit venue of a set of exhibit(s) in the photographs, creating archivable regions in stored imagery, and allowing the visitor to activate and retrieve additional information about the exhibits depicted in the photographs. See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining personalized information about a visitor to a non-profit venue and a donation impact viewing system presenting media or information to the visitor based on a photograph taken by the visitor, whereby the media or information relates to a donation impact of a donation related to a point of interest.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search focus is distinct for each respective invention. For example, 
Invention I focuses on analyzing and matching photographs taken by a visitor at a non-profit venue with digital imagery from the non-profit venue database to identify a location in the non-profit venue of a set of exhibit(s) in the photographs, creating archivable regions in stored imagery, and allowing the visitor to activate and retrieve additional information about the exhibits depicted in the photographs.  
Invention II focuses on determining personalized information about a visitor to a non-profit venue and a donation impact viewing system presenting media or information to the visitor based on a photograph taken by the visitor, whereby the media or information relates to a donation impact of a donation related to a point of interest. 
Invention III focuses on analyzing a path of a visitor at a non-profit venue, recording an interaction, and detecting if an interaction by the visitor with a specific exhibit or other item associated with an ongoing campaign exceeds a threshold; personalized information related to the visitor is provided to a recommendation engine and presenting a relevant call to action to the visitor to participate in the ongoing campaign using results from the recommendation engine.  The divergent searches would pose a search and/or examination burden if all invention were examined.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L EVANS whose telephone number is (571)270-3929. The examiner can normally be reached M-F 730a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        



/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629